        Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 1 of 25



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          SOUTHERN DIVISION

TAVION CARTER                                   *
10214 Prince Place                              *
Largo, Maryland 20774                           *
                                                *
             Plaintiff,                         *
                                                *
              vs.                               *
                                                *
BOWIE STATE UNIVERSITY                          *
14000 Jericho Park Road                         *
Bowie, MD 20715-9465                            *
                                                *    Docket No.
and                                             *
                                                *
DR. AMINTA HAWKINS BREAUX                       *
President of Bowie State University             *
14000 Jericho Park Road                         *
Bowie, MD 20715-9465                            *
                                                *
and                                             *
                                                *
DR. ARTIE TRAVIS                                *
Former Vice President for Student Affairs       *
Bowie State University                          *
14000 Jericho Park Road                         *
Bowie, MD 20715-9465                            *
                                                *
and                                             *
                                                *
FORMER CHANCELLOR                               *
DR. ROBERT CARET                                *
University System Of Maryland                   *
701 E. Pratt St.                                *
Baltimore, MD 21202                             *
                                                *
and                                             *
                                                *
Other unknown employees and officials           *
at Bowie State University and                   *
the University System Of Maryland               *
                                                *
and                                             *
                                                *



                                            1
            Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 2 of 25



The State of Maryland                     *
                                          *
                                          *
             Defendants.                  *
______________________________________________________________________________

                                          COMPLAINT

       COMES NOW the Plaintiff, Tavion Carter, by and through his attorney, and sues the

Defendants, Bowie State University, Dr. Aminta Hawkins Breaux, Dr. Artie Travis, the

University System of Maryland, former Chancellor Dr. Robert Caret, and other unknown

employees and officials at Bowie State University and the University System of Maryland, and

avers and alleges that the Defendants have discriminated against him on the basis of his sex and

sexual orientation, and discriminated against him due to his disability, and retaliated against him

for his exercise of constitutionally protected behavior in violation of federal law and the laws of

the State of Maryland, and have also committed intentional torts against him and violated their

contract with him in violation of common law and the laws of the State of Maryland, causing

him to experience injury and damages, including mental and emotional distress. Plaintiff further

avers and alleges the following:

                                            PARTIES

       1.       Plaintiff Tavion Carter is an African American Black male (BM) who was a

resident of Prince George’s County, Maryland in September of 2017, and who is currently a

resident of Prince George’s County Maryland. As explained below, Mr. Carter has been injured

and risks further harm as a result of the Defendants’ illegal acts and omissions.

       2.       At all times relevant hereto, Defendant Bowie State University (BSU) is and was

a public historically black university which receives Federal funding in Prince George's County,




                                                 2
            Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 3 of 25



Maryland, United States, and a part of the University System of Maryland and doing business as

Bowie State University.

       3.       At all times relevant hereto, Defendant Dr. Aminta Hawkins Breaux was and is

President of Bowie State University. She is sued in her official capacity.

       4.       At all times relevant hereto, Defendant Dr. Artie Travis was Vice President for

Student Affairs at Bowie State University. He is sued in his personal and official capacity.

       5.       At all times relevant hereto, Defendant University System of Maryland (USM) is

a public higher education system which receives Federal funding in the State of Maryland,

United States. It comprises twelve universities including Bowie State University as well as three

regional higher education centers located throughout the state of Maryland and is doing business

as University System of Maryland (USM).

       6.       At all times relevant hereto, Defendant Dr. Robert Caret was Chancellor of the

University System of Maryland. He is sued in his official capacity.

       7.       All Defendants are employed by and or agents for the State of Maryland, who is

liable for their actions under the theory of Respondeat Superior.



                                      JURISDICTION AND VENUE

       8.       Jurisdiction is proper in this Court as this is an action for violation of the

Plaintiff’s civil and constitutional rights by the Defendants under 20 U.S.C. Section 1681 et seq.

(Title IX, Education Amendments of 1972 ) and 42 U.S.C § 12101, et seq. (The Americans with

Disabilities Act) as well as other torts and common law violations.

       9.       Due to the federal questions involved in the consideration of the Plaintiff’s claims

under the above-stated laws, this Court has subject matter jurisdiction under 28 U.S.C. §1331.




                                                   3
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 4 of 25



       10.     This Court has supplemental jurisdiction over Mr. Carter’s state law claims

pursuant to 28 U.S.C. §1367 because his state law claims are related to his federal claims and

form part of the same case and controversy.

       11.     This Court has personal jurisdiction over Bowie State University and the

University System of Maryland because they are educational institutions who receive Federal

funds and are located and doing business in the State of Maryland. This Court has personal

jurisdiction over President Hawkins Breaux, Dr. Travis, Former Chancellor Dr. Caret, and

unknown Bowie State and University System of Maryland employees and officials because upon

information and belief, they work and or reside in the State of Maryland.

       12.     Venue is appropriate to this Court because all parties reside, work, and or are

located in the State of Maryland, and the events giving rise to Mr. Carter’s claims occurred in

Maryland. Additionally, the tortious acts and omissions and violations of common law occurred

in Maryland and injured Mr. Carter there as well.

                                               FACTS

       13.     The averments of fact stated in all preceding paragraphs are adopted herein and

made a part hereof as if fully set forth herein.

       14.     Plaintiff Tavion Carter has been on his own since age 17. He dreamed of going to

college and playing football there, but because of various obstacles in his personal life, he was

afraid that he would never get there. He never met his father, and moved to Maryland from Las

Vegas, Nevada at age 20 after his mother went to prison and he was homeless.

       15.      Despite having moved to Maryland to live with other family members, Mr.

Carter soon found himself homeless again, and moved into a shelter in the District of Columbia.

It was around this time that he began to act on his true sexual orientation and live his life as a




                                                   4
              Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 5 of 25



Gay male. He never gave up on his dream to pursue a college education however, and he was

subsequently accepted and matriculated into Bowie State University at the age of 22 years old.

        16.       Initially Mr. Carter tried to commute from the homeless shelter in the District of

Columbia to Bowie State University. However, since he did not have a car or any other form of

consistent and reliable transportation, his efforts to commute were fraught with problems.

Additionally, his living situation became increasingly unstable and precarious, and he found that

as a young homosexual male he was threatened with and subjected to sexual molestation at the

homeless shelter where he lived. These factors combined to make it extremely difficult for him

to get to school on a reliable and consistent basis, and to concentrate and focus when he arrived

on campus and or tried to do his schoolwork and participate in student activities.

        17.       Mr. Carter went to Dr. Travis, who was then the Vice President for Student

Affairs at Bowie State University. He explained his precarious situation to Dr. Travis, and asked

for help. Dr. Travis was able to arrange and help Mr. Carter get emergency housing at Christa

McAuliffe Residential Community (CMRC)—one of the University’s on-campus housing

facilities.

        18.       After moving into the University housing Mr. Carter met and began his first

serious romantic physical relationship with another male student who lived in CMRC. They kept

the existence of their relationship private due to the stigma attached to being an openly

homosexual male on the campus of Bowie State University. Mr. Carter fell in love with this

student, and believed that his feelings were reciprocated. However, unfortunately, after

beginning a physical relationship with this student, Mr. Carter discovered that this student had

human immunodeficiency virus (HIV), and subsequently learned that the student had infected

him with the disease. At this time HIV is an incurable disease, and can progress to acquired




                                                   5
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 6 of 25



immune deficiency syndrome (AIDS) which is ultimately fatal. This diagnosis completely

upended Mr. Carter’s life. One of the many ways that his life had been upended was that Mr.

Carter, who had been an athlete in high school, had been planning and training with the

University football team with the intention to walk on to the team. However, once he was

diagnosed with HIV, the University doctor told him that could not join the team.

       19.     After learning that he had been infected with HIV by his romantic partner, Mr.

Carter and the student became involved in several raucous arguments in the CMRC. Mr. Carter

went to Dr. Travis and told him what was happening—letting him know the truth about the

relationship between him and the other student, and informing him that they were not just

friends, but that they were intimate partners in a romantic relationship.   Dr. Travis told Mr.

Carter that he and the student had to go to University counseling. Mr. Carter went, but the other

student did not.

       20.     Mr. Carter shared his CMRC living space with 3 male roommates. Each male had

a separate private bedroom, but the 4 of them shared common spaces such as a kitchen, living

and dining room. On or about September , 2017, when Mr. Carter returned to his room at the

CMRC after being in class for more than 3 hours, he discovered that the Campus Police had

raided their living space due to a complaint that people were smoking marijuana there. Upon

information and belief, Campus Police found 2-6 people in his roommates’ rooms smoking

marijuana. Campus Police then searched the living space, including the bedrooms, and found a

quantity of marijuana in the bedrooms of the other roommates. Upon information and belief, the

only thing Campus Police stated that they discovered in Mr. Carter’s room was a miniscule

amount of crumbled parts of dry leaves—much less than any amounts of any substances that

were found in the rooms of the other roommates. It is not clear whether this substance was




                                                 6
         Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 7 of 25



measured, weighed or tested, however, Campus Police alleged that it was marijuana, which

apparently was alleged to be a prohibited substance on campus. Mr. Carter was not involved in

the marijuana smoking, he was not found or alleged to have been smoking marijuana, there was

no marijuana smoking occurring in his room and he was not even in the CMRC when the other

people were found smoking marijuana in the living space.

       21.     Upon information and belief, Dr. Travis gave the order to have Mr. Carter

immediately put out of and removed from the CMRC. Mr. Carter was removed and made to

leave immediately, and not even allowed to get his HIV medicine, causing him tremendous

mental, physical and emotional distress. Mr. Carter had no where to go, and was homeless

again. He was subsequently admitted to the psychiatric ward of a local hospital. After being

released, he was again without a place to stay.

       22.     Mr. Carter was also suspended from school as a result of this incident.   He

remained suspended while he pursued the University appellate process. Appealing and

contesting the decision to suspend him from school and expel him from student housing is

constitutionally protected behavior.

       23.     Upon information and belief, none of the other roommates were put out of the

CMRC, immediately or ever, as a result of this incident. None of the other people involved in

actually smoking the marijuana were put out of their student housing. None of the other

roommates or other students involved were suspended from school as a result of this incident.

       24.     Mr. Carter was the only student who lived in this CMRC room who was known to

be homosexual. He was the only student who had HIV. He was also the only student who was

put out of the CMRC as a result of this incident. Upon information and belief he is the only

student who has been put out of University Housing without even having the opportunity to




                                                  7
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 8 of 25



gather important belongings such as life-saving medicine. He was the only student who was

suspended as a result of this incident.

       25.     Mr. Carter was immediately put out of Student Housing with no process, much

less due process, and subsequently suspended from school. The University treated him this way

because he is a Black, Gay male with HIV. None of the other students who were not known to

BSU to be Black Gay males with HIV were treated in this way, and it is discrimination in

violation of federal law, common law, and the laws of the State of Maryland.

       26.     BSU was aware that Mr. Carter is a Black male who is Gay and HIV positive. Dr.

Travis was aware that Mr. Carter was a Black male who is Gay and HIV positive. Mr. Carter

had confided his situation to Dr. Travis and Dr. Travis’ administrative assistant, Ann Valentine,

and any knowledge of Ann Valentine can be imputed and implied to be known and was actually

known to Dr. Travis. Ms. Valentine relayed the details about Mr. Carter’s situation that she knew

to Dr. Travis. The Campus Doctor and Campus counselor also were aware that Mr. Carter is a

Black male who is Gay and HIV positive. Other employees and officials at BSU were aware that

Mr. Carter is a Black male who is Gay and HIV positive. The knowledge and awareness about

Mr. Carter’s sexual orientation and disability status of Dr. Travis and his assistant Ann Valentine

and the other doctors, counselors and other BSU employees and officials can be imputed to all

Defendants as a result of their actual knowledge and their relationship with each other, including

the doctrine of Respondeat Superior.

       27.      As Vice President for Student Affairs, Dr. Travis was aware of and connected

with the Office of Equity Compliance, BSU’s mechanism for investigating and otherwise

addressing violations of federal and state law with regard to discrimination in any form,

including race, sex, sexual orientation and disability. Mr. Carter came to Dr. Travis on numerous




                                                 8
         Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 9 of 25



occasions with regard to the problems he was experiencing as a Gay male. While Dr. Travis

referred Mr. Carter to counseling, he never referred Mr. Carter to the Office of Equity

Compliance, nor initiated a Title 9, Title 7, or Americans with Disabilities Act complaint on his

behalf or advised him that this remedy was available. Dr. Travis had a conflict of interest in this

matter because he was the person who should have referred Mr. Carter to the Office of Equity

Compliance and or initiated and or supervised an investigation into his treatment in this situation;

yet he was also the person who gave the order to expel Mr. Carter from Student Housing and

suspend him from school without due process and in violation of his rights under state, federal

and common law.

       28.     Mr. Carter did not prevail in the University appellate process, and while he was

subsequently allowed to return to school, he was not allowed to return to the CMRC or any other

campus housing.

       29.     Mr. Carter never recovered from the stress of the discrimination he experienced

from BSU and the violations of his rights under state, federal and common law. When he was

finally allowed to return to school, his grades plummeted, and he was never able to turn it

around. These violations caused Mr. Carter to experience humiliation, emotional distress, tuition

costs, interest on student loans, lost wages and other damages.

       30.     Mr. Carter asked BSU for documentation with regard to his suspension from

school and expulsion from Student housing. BSU officials told him that they would not give him

any documents without a request from a lawyer.

                                            CLAIMS

                                            COUNT 1

    (Discrimination based on Sex and Sexual Orientation in Violation of Title IX of the
               Education Amendments of 1972, 20 U.S.C. §§ 1681 et seq.,)



                                                 9
         Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 10 of 25




       31.     The allegations and averments of fact contained in the previous paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

       32.     Plaintiff asserts this claim against all Defendants.

       33.     Under Title IX of the Education Amendments of 1972, Defendants are prohibited

from discriminating against Mr. Carter on the basis of sex and sexual orientation. 20 U.S.C. §§

1681 et seq.

       34.     Defendants discriminated against Mr. Carter on the basis of sex and sexual

orientation.

       35.     Defendants discriminated against Mr. Carter by treating him differently than they

would have treated a similarly situated female. If he had been a female who was experiencing a

difficult time as a result of a bad relationship, he would have received more support and not have

been expelled from campus housing and suspended from college during a period of obvious

mental and emotional turmoil as a result of the effects of the bad relationship.

       36.     Defendants discriminated against Mr. Carter on the basis of his sexual orientation

by treating him differently than they would have treated a heterosexual student. If he had been a

straight student—male or female—who was experiencing a difficult time as a result of a bad

heterosexual relationship, he would have received more support and not have been expelled from

campus housing and suspended from college during a period of obvious mental and emotional

turmoil as a result of the effects of the bad relationship.

       37.     Because of Dr. Travis’ conflicts of interest, he did not refer Mr. Carter to the

Office of Equity Compliance or cause an investigation to be initiated to determine whether Mr.

Carter was experiencing discrimination on the basis of his sex or sexual orientation.




                                                  10
         Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 11 of 25



        38.      As shown in the preceding paragraphs, Defendants’ conduct was intentional,

willful, and taken in disregard of Mr. Carter’s federally-protected rights.

        39.      That as a result of the Defendants’ conduct Mr. Carter suffered damages including

but not limited to emotional trauma, humiliation, distress, tuition costs, lost wages and other

damages.

        WHEREFORE, Mr. Carter, demands judgment in an amount which exceeds Seventy Five

Thousand Dollars and 00/100 ($75,000), plus interest, declaratory relief, statutory damages,

compensatory damages, treble damages, costs and attorney fees against the Defendants jointly

and severally.

                                              COUNT 2

                             (Discrimination based on Disability in
           Violation of the Americans with Disabilities Act 42 U.S.C § 12101, et seq.)

        40.      The allegations and averments of facts contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

        41.      Plaintiff asserts this claim against all Defendants.

        42.      The Defendants, individually and /or through their agents, servants and employees

did discriminate against Mr. Carter based on his disability as prohibited by the Americans with

Disabilities Act (ADA) 42 U.S.C § 12101, et seq.

        43.      Mr. Carter has HIV, a physical impairment that substantially limits one or more of

his major life activities. Defendants either directly or implicitly knew and were aware of this

disability.

        44.      Mr. Carter was able to safely live in Student Housing with reasonable

accommodation for his physical disability and medical condition. At all times during his stay in

Student Housing, he did not do anything or engage in any behaviors that were different than



                                                   11
           Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 12 of 25



other students at BSU. BSU expelled Mr. Carter from Student Housing and suspended him from

school, not even allowing him to get his life-saving medication and ensuring that he would

become immediately homeless. Other similarly situated students who did not have HIV or who

were not known to have HIV were not treated this way. Defendants treated Mr. Carter this way

because of his sexual orientation and his disability.

          45.   Defendants discriminated against Mr. Carter by treating him differently than they

treated similarly situated male students without HIV, and or other students who were not known

to have HIV. Defendants failed to accommodate his condition and engage in an interactive

process to determine how to accommodate his condition.

          46.   Defendants did not grant Mr. Carter’s request for reinstatement into Student

Housing because of his disability, and his status as a Black Gay male with HIV.

          47.   Because of Dr. Travis’ conflicts of interest, he did not refer Mr. Carter to the

Office of Equity Compliance or cause an investigation to be initiated to determine whether Mr.

Carter was experiencing discrimination on the basis of his disability.

          48.   As shown in the preceding paragraphs, Defendants’ conduct was intentional,

willful, and taken with the intent to injure Mr. Carter and in disregard of Mr. Carter’s protected

rights.

          49.   As a result of the Defendants’ Conduct Mr. Carter suffered damages including

emotional trauma, humiliation, distress, tuition costs, lost wages and other damages.

          WHEREFORE, Mr. Carter, demands judgment in an amount which exceeds Seventy Five

Thousand Dollars and 00/100 ($75,000), plus interest, declaratory relief, statutory damages,

compensatory damages, costs and attorney fees and any other damages and compensation as

available by law against the Defendants jointly and severally.




                                                 12
            Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 13 of 25




                                             COUNT 3

                              (Breach Of Contract – All Defendants)

    49.          The allegations and averments of facts contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    50.          The actions of the Defendants as described above constitute a breach of an

agreement (“the Agreement”).

    51.          Defendants agreed to provide educational services and student housing to Mr.

Carter, in accordance with their policies, in exchange for a fee in the form of tuition and payment

for such.

    52.          Mr. Carter obtained student loans and paid for his tuition, fees and housing

payments and or made arrangements to pay as directed;

    53.          However, as described above, Defendants breached the Agreement and failed to

provide educational services and student housing to Mr. Carter in accordance with their policies

and the Agreement, and improperly expelled him from Student Housing and suspended him from

school.

    54.          Defendants did not follow their own procedures as required with respect to Mr.

Carter’s investigation, disciplinary and appeal processes, including but not limited to access to

disciplinary records.

    55.          Defendants punished Mr. Carter for being a Gay male with HIV even though his

being so is not under his control, and such punishment is prohibited by Defendants’ own code of

conduct and Defendants have promised not to discriminate on the basis of sexual orientation and

or disability.




                                                 13
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 14 of 25



    56.         Defendants punished Mr. Carter more harshly than they punished students who

were not Gay men and or students who did not have HIV.

    57.         Defendants denied Mr. Carter the opportunity to continue attending classes and

living in Student Housing during his appeal process.

    58.         These breaches have proximately caused damage to Mr. Carter such that he is

entitled to compensatory damages in the amount of at least $75,000, and other damages

according to proof at trial.

                                             COUNT 4

          (Breach of the Covenant of Good Faith and Fair Dealing – All Defendants)

    59.         The allegations and averments of facts contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    60.         Certain portions of BSU and the University System of Maryland’s policies

regarding Housing, Conduct, Discipline and Student Affairs purport to grant discretion to

administrators in implementing such policies.

    61.         Defendants abused that discretion, exercised it arbitrarily and in bad faith by

depriving Mr. Carter of fair procedures, fair disciplinary action and by ultimately expelling him

from Student Housing and suspending him from school for being a Gay male with HIV, even

though being so is not prohibited by BSU and the University System of Maryland’s code of

conduct policies.

    62.         Mr. Carter did not expect that BSU would expel him from Student Housing and

suspend him from school for being a Gay male with HIV. Mr. Carter’s expectations were

reasonable as BSU and University System of Maryland’s policies did not prohibit matriculation

and housing for students with HIV who were Gay males, BSU and the University System of




                                                 14
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 15 of 25



Maryland emphasized the value of diversity and BSU and the University System of Maryland

sanctions LGBTQ student groups.

    63.         Mr. Carter did not expect that BSU would expel him from Student Housing and

suspend him from school for being unfortunate enough to have roommates who smoked and

possessed marijuana in their living quarters, when he did not participate in any of those activities

and was not even in the living quarters when it happened, and the roommates themselves did not

even get expelled from Student Housing or suspended from school.

    64.           These breaches have proximately caused damage to Mr. Carter such that he is

entitled to compensatory damages in the amount of at least $75, 000, and other damages

according to proof at trial.

                                            COUNT 5

                                  (Negligence – All Defendants)

    65.         The allegations and averments of facts contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    66.         The Defendants individually and/or through their agents, servants and/or

employees had a duty to use reasonable care not to harm Mr. Carter or to violate his rights.

    67.         This duty was breached. The breaches included, but are not limited to, the

following:

        a. Immediately expelling him from Student Housing with no opportunity to gather his

life-saving medication;

        b. Improperly investigating the alleged marijuana incident;

        c. Improperly failing to advise him of the availability of seeking an investigation with the

BSU Office of Equity Compliance;




                                                 15
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 16 of 25



        d. Improperly failing to refer his situation to the BSU Office of Equity Compliance,

especially when the Vice President for Student Affairs, who is familiar with and connected to the

Office of Equity Compliance is the person who was aware of his situation and did not initiate

investigation or refer his situation for investigation ;

        e. Failure to properly train its employees, including Dr. Travis, as to how to properly,

fairly and sensitively deal with students who are Gay males with HIV;

        f. Further breaches to be identified through discovery.

    68.         As a result of the Defendants’ conduct as set forth above, Mr. Carter has suffered

and will continue to suffer severe mental anguish, emotional distress, medical and other related

expenses and a loss of income.

        WHEREFORE, Mr. Carter seeks compensatory damages in an amount which exceeds

Seventy Five Thousand Dollars and 00/100 ($75,000), plus other damages including interest,

costs and attorney fees against the Defendants jointly and severally.

                                              COUNT 6

(Violations of Maryland Declaration of Rights/State Constitutional Claim – All Defendants)

    69.          The allegations and averments of fact contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    70.         This is, in part, an action to redress the deprivation under color of statute,

ordinance, regulation, custom or usage of a right, privilege and immunity that are secured to the

Plaintiff by the Declaration of Rights of the Constitution of the State of Maryland, including but

not limited to Articles 2, 19, 24 and 26, and arising under the law and statutes of the State of

Maryland.




                                                   16
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 17 of 25



    71.        During all times mentioned herein, Defendants engaged in the illegal conduct

herein mentioned, to the injury of Mr. Carter and deprived him of his then existing and clearly

established rights, privileges and immunities secured to him by Declaration of Rights of the

Constitution of the State of Maryland, including but not limited to Articles 2, 19, 24 and 26, and

arising under the laws and statutes of the State of Maryland.

    72.        All Defendants have subjected Mr. Carter to conduct consisting of violations of

his rights to housing and public accommodations which may, upon further information,

constitute a pattern and practice by the Defendants, in denial of the rights, privileges and

immunities guaranteed to Mr. Carter by the Constitution of the State of Maryland.

    73.        The acts alleged herein violated clearly established constitution and statutory

rights of Mr. Carter, were not objectively reasonable, and were done under circumstances in

which no reasonable school official, employee or administrator would fail to realize that his or

her conduct was a violation of Mr. Carter’s rights.

    74.        Defendants and their agents, servants and/or employees acted improperly and/or

acted willfully, knowingly and purposefully with specific intent, to deprive Mr. Carter of his

rights, privileges and immunities secured to him by the Laws and Constitution of the State of

Maryland, including but not limited to the following: Freedom from discrimination based on

sexual orientation and disability regarding education, housing, and public accommodations; the

right to due process; the right to life, the right to liberty; and freedom from unreasonable

searches and seizures. All of these rights are secured to Mr. Carter by the provisions of the

Declaration of Rights of the Constitution of the State of Maryland.




                                                 17
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 18 of 25



    75.        Alternatively, the acts alleged herein were intentionally performed with malice,

without legal justification or excuse, but with an evil or rancorous motive influenced by the

intent to discriminate, the purpose and result being to deliberately and willfully injure Mr. Carter.

    76.        As a result of the Defendants’ conduct as set forth above, Mr. Carter has suffered

and will continue to suffer severe anguish, emotional distress, medical and other related expenses

and a loss of income.

       WHEREFORE, Mr. Carter, seeks compensatory damages in an amount which exceeds

Seventy Five Thousand Dollars and 00/100 ($75,000), plus other damages, interest, costs and

attorney fees against the Defendants jointly and severally.

                                             COUNT 7

                             (Vicarious Liability – All Defendants)

    77.         The allegations and averments of fact contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    78.        In addition to their own individual liability described above and at all times

pertinent to the subject matter of this case, Defendants Dr. Travis, President Hawkins Breaux,

Chancellor Caret and any other BSU or USM employees or officials involved with Mr. Carter’s

situation were also the agents, servants and/or employees of Defendants State of Maryland,

Bowie State University and the University System of Maryland.

    79.        At all times pertinent herein, Defendants Dr. Travis, President Hawkins Breaux,

Chancellor Caret and any other BSU or USM employee or official involved with Mr. Carter’s

situation were acting in concert with, for and on behalf of, at the insistence, request and

instruction of Defendants State of Maryland and or Bowie State University and the University




                                                 18
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 19 of 25



System of Maryland; and were otherwise acting within the scope of their responsibility, authority

and employment as agent, servant and/or employee of said Defendants.

    80.        Defendants are vicariously liable for the acts of the employees and officials who

were acting in the cause of and within the scope of their responsibility, authority and

employment as agents, servants and/or employees of Defendants State of Maryland and Bowie

State University and the University System of Maryland at all times pertinent herein.

    81.        As a result of the Defendants’ conduct as set forth above, Mr. Carter has suffered

and will continue to suffer severe mental anguish, emotional distress, medical and other related

expenses and a loss of income.

       WHEREFORE, Mr. Carter, seeks compensatory damages in an amount which exceeds

Seventy Five Thousand Dollars and 00/100 ($75,000), plus other damages, interest, costs and

attorney fees against the Defendants jointly and severally.

                                            COUNT 8

      (Intentional Infliction of Emotional Distress – Defendants BSU and Dr. Travis)

    82.         The allegations and averments of fact contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

    83.        As described above, Dr. Travis’ conduct was intentional and outrageous for the

following reasons:

    84.        BSU and USM do not prohibit attendance, student housing residence, and

matriculation by students who are Gay and or HIV positive. BSU and USM purport not to

discriminate on the basis of sexual orientation.

    85.        However, by treating him differently than other students who were not Gay and or

HIV positive, and putting him out of the Student Housing immediately without the opportunity




                                                   19
            Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 20 of 25



to gather his life-saving medication and ensuring that he would be again homeless, knowing full

well the prior associations, triggers and struggles with homelessness that Mr. Carter had endured

in his young life, Dr. Travis was actively and intentionally and with full knowledge of the fact

that Mr. Carter was Gay and HIV positive, engaging in actions that were meant to and did in fact

cause damage, pain and suffering, and emotional distress to Mr. Carter.

     86.        Dr. Travis’ actions in this regard were insensitive, not morally right, not legally

required, and in contravention to the stated goals and policies of BSU and USM.

     87.        BSU compounded the violation of Mr. Carter’s rights when they refused to give

him his disciplinary records and other information so that he could attempt to assert and protect

his rights.

     88.        Defendants’ BSU and Dr. Travis’ conduct caused Mr. Carter to experience

humiliation, emotional distress and other damages in an amount over $75,000 to be determined

at trial.

                                                 COUNT 9

                        (Fradulent Misrepresentation - BSU and USM)

     89.        The allegations and averments of fact contained in all preceding paragraphs are

hereby adopted and incorporated by reference as though stated in full herein.

     90.        BSU and USM have misrepresented their non-discrimination, Title IX, Student

Conduct, Disciplinary, and other policies and procedures.

     91.        BSU and USM represented that they would not discriminate against students

based on sexual orientation and or disability status.

     92.        Bowie State University’s website states as follows (in pertinent part):

                Bowie State University shall not discriminate against any
                individual on the basis of race, color, religion, age, ancestry or



                                                  20
          Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 21 of 25



              national origin, sex, sexual orientation, disability, marital status
              or veteran status. All policies, programs, and activities of Bowie
              State University are and shall be in conformity with all pertinent
              Federal and state laws of nondiscrimination including, but not
              limited to: Title VII of the Civil Rights Act of 1964, as amended,
              Title IX of the Education Amendments of 1972, the Equal Pay
              Act of 1963, the Age Discrimination Act, Sections 503 and 504 of
              the Rehabilitation Act of 1973, the Americans with Disabilities
              Act of 1990, Federal Executive Order No. 11375, and Article 49B
              of the Annotated Code of Maryland. This commitment applies in
              all areas and embraces faculty, staff, and students. [emphasis
              added]

https://bowiestate.edu/about/administration-and-governance/division-of-
administration-and-finance/human-resources/eeo-non-discrimination-
statement.php


    93.       USM’s website states as follows (in pertinent part):

              PROHIBITION AGAINST DISCRIMINATION
              All policies, programs, and activities of the USM are and shall be
              in conformity with all pertinent federal and State laws concerning
              non-discrimination on the basis of race, color, religion, age,
              national origin, sex, disability, sexual orientation, gender identity,
              gender expression, marital status, genetic information, veteran’s
              status, and any other legally-protected characteristic.
              This policy prohibits discrimination against students, faculty,
              staff, and applicants for admission or employment, on the basis of
              any legally-protected characteristic, in admissions, financial aid,
              educational services, housing, student programs and activities,
              recruitment, hiring, employment, appointment, promotion, tenure,
              demotion, transfer, layoff or termination, compensation, selection
              for training and professional development, and employee services.
              This policy prohibits harassment, including acts of violence, on the
              basis of any legally-protected characteristic, at USM institutions
              and in connection with USM programs and activities. This policy
              also prohibits retaliation against any student, faculty, staff, or
              applicant for admission or employment who asserts a claim of
              discrimination under this policy or one who participates in an
              investigation of a complaint of discrimination.

https://www.usmd.edu/regents/bylaws/SectionVI/VI100.pdf




                                               21
           Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 22 of 25



    94.         These representations were false because BSU expelled Mr. Carter from Student

Housing and suspended him from school and otherwise treated him differently from students

who were not Black Gay male students with HIV. BSU acted with harshness, fear and rejection

when they treated Mr. Carter like an outcast by expelling him immediately without allowing him

to gather his life-saving medication and sending him into homelessness.

    95.         BSU’s actions caused instability in Mr. Carter’s life, including but not limited to

causing him to be homeless, to be without his life-saving medication, to be committed to the

psychiatric ward of a local hospital and to suffer other damages.

    96.         BSU could have allowed Mr. Carter to continue to live in Student Housing and

remain enrolled in school while his case was being investigated; and at the very least, could have

allowed him to gather his life-saving medication before being thrust out onto the street, but they

did not.

    97.         BSU and USM’s policies indicated that they value diversity and inclusion and that

Gay students and students with disabilities would be safe, protected and allowed to contribute to

the diversity at their institutions.

    98.         Their representations were false because they punished Mr. Carter harshly and

expelled him from Student Housing, did not allow him to gather his life-saving medicine and

suspended him from school, rather than treating him with kindness and sensitivity.

    99.         BSU and USM committed the misrepresentations described above with

knowledge of their falsity as applied to students who were Gay males with HIV.

    100.        BSU and USM intended for Mr. Carter to rely on its representations to induce him

to attend BSU and to pay tuition to BSU. Mr. Carter relied on the representations to his

detriment, and was justified in relying on their representations because they were made to him as




                                                 22
           Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 23 of 25



part of the application and enrollment process, and he was not aware that the representations

were false.

    101.       Mr. Carter was harmed by the false representations because their falsity caused

him to be unfairly expelled from Student Housing, go without his life-saving medication, be

suspended from school and be denied due process of law. He was further delayed in his career

and education and experienced humiliation, emotional distress and other damages in excess of

$75,000 as will be described at trial.



                                                     COUNT 10

                                         (Retaliation – All Defendants )




    102.       The allegations contained in the preceding paragraphs are hereby incorporated by

reference as though stated in full herein.

    103.       Title IX and the ADA as well as federal and state law forbid retaliation while a

complainant pursues and engages in protected behavior in an attempt to establish and protect his

rights under these laws.

    104.       BSU has a non-retaliation clause on its website that reads as follows (in pertinent

part):

               [E]mployees and applicants will not be subjected to harassment,
               intimidation, threats, coercion, or discrimination because they have
               engaged in, or may have engaged in, activities such as filing a
               complaint, assisting or participating in an investigation,
               compliance review or hearing, or opposing any act or practice
               made unlawful, or exercising any other right protected by Section
               503 of the Rehabilitation Act of 1973, as amended or the Vietnam
               Era Veterans Readjustment Assistance Act of 1974, as amended.




                                                23
           Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 24 of 25



https://bowiestate.edu/about/administration-and-governance/division-of-administration-and-
finance/human-resources/eeo-non-discrimination-statement.php


    105.       USM has a non-retaliation clause on its website that reads as follows (in pertinent

part):

               This policy prohibits harassment, including acts of violence, on the
               basis of any legally-protected characteristic, at USM institutions
               and in connection with USM programs and activities. This policy
               also prohibits retaliation against any student, faculty, staff, or
               applicant for admission or employment who asserts a claim of
               discrimination under this policy or one who participates in an
               investigation of a complaint of discrimination.

https://www.usmd.edu/regents/bylaws/SectionVI/VI100.pdf

    106.       Notwithstanding these prohibitions against retaliation, BSU retaliated against Mr.

Carter for exercising his rights to pursue and appeal the summary expulsion by not allowing him

to come back to Student Housing or enroll in school during the investigation of his situation and

the University Appellate Process, and not allowing him to return to Student Housing after the

investigation of the situation and the University Appellate Process was completed.

                                              Relief

WHEREFORE, the Plaintiff demands judgment against the Defendants jointly and severally as

follows:

1. A Declaration that the Defendants violated Title IX and the ADA and other appropriate

Declaratory Relief;

2. Compensatory Damages that exceed Seventy Five Thousand Dollars and 00/100 ($75,000);

3. Punitive Damages;

4. Statutory damages;

5. General Damages;




                                                24
         Case 8:20-cv-02725-GJH Document 1 Filed 09/21/20 Page 25 of 25



6. Treble damages;

7. All other damages as allowed or required by statute or law;

8. Costs and Interest;

9. Attorney’s Fees, expenses and costs;

10. Such other relief as the Court deems just and proper.


                                    Demand for Jury Trial

       Plaintiff hereby makes a demand for trial by jury in this matter.

                                                     Respectfully Submitted,

                                                     __/s/_______________
                                                     Wanda J. Dixon, Esq.
                                                     Attorney for Plaintiff Carter
                                                     The Dixon Law Firm, LLC
                                                     1401 Mercantile Lane, Suite 381
                                                     Largo, MD 20774
                                                     MD District Court Bar number 18386
                                                     wdixon@thedixonlawfirm.law
                                                     301-456-5156




                                                25
